DETAILED ACTION
	This application has been examined. Claims 1-3,6-12,15-23 are pending.  Claims 4,5,13-14 are cancelled.  
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Making Final
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.   
 The Examiner is maintaining the rejection(s) using the same grounds for rejection and is thus making this action FINAL.   
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.  
 
 The Applicant presents the following argument(s) [in italics]:
…the claims draw a clear distinction between message content and message metadata and the manner in which these two distinct components of the electronic message are handled… the claimed invention analyzes the message metadata in order to ultimately select contextual information items and then transforms the electronic message by adding the contextual information items to the message content of the electronic message to create an annotated electronic message. With regard to the claim element of transforming the electronic message, the office action points to Spivack paragraph 178, which discloses automatic annotation of messages with metadata, whereas the claimed invention requires annotation of the message content ....
The Examiner respectfully disagrees with the Applicant.
The Applicant Remarks appear to be differentiating message metadata from message content.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the message metadata is not part of the message content ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
The Examiner notes wherein the Spivack message analysis engine is extracting portions of the message content, said content being equivalent to message metadata, and generating features such as language tokens and social network tokens. Specifically, the portions of message content such URLs or URL fragments, containing specific keywords, being posted or authored by specific parties, containing specific strings are equivalent to message metadata. 
 	Spivack disclosed (re. Claim 1)  analyzing the message metadata in order to ultimately select contextual information items and then transforming the electronic message by adding the contextual information items to the message content of the electronic message to create an annotated electronic message.
The Applicant presents the following argument(s) [in italics]:
…  the examples in Spivack paragraphs 165 and 169 track user interactions unrelated to any contextual items that had been added to message content, such as, for example, replies, mentions, direct private messages, reposts, likes, clicking on links sent by one user to another, etc. Also, in Spivack, such tracking of user interactions is not annotated as feedback ...
The Examiner respectfully disagrees with the Applicant.
The Examiner does not agree with the Applicant characterization of the prior art by Spivack.
Spivack is tracking user interactions related to any contextual items that had been added to message content, such as, for example, replies, mentions, direct private messages, reposts, likes, clicking on links sent by one user to another.   Spivack is analyzing the annotated messages, wherein the said annotated messages are related to specific message content and the context that is derived from the message content comprising URLs or URL fragments,   specific keywords, being posted or authored by specific parties,   specific strings.

The Applicant presents the following argument(s) [in italics]:
…Spivack does not accept direct user feedback that allows users to indicate or rate a usefulness or relevance of the contextual information items that had been added to the message content, as required by the claims, and, as with the tracking discussed above, any user feedback in Spivack is not annotated as feedback data....
The Examiner respectfully disagrees with the Applicant.
 	Spivack disclosed (re. Claim 1) 	‘accepting input from said one or more recipients as direct user feedback that allows users to indicate or rate a usefulness or relevance (Spivack-Paragraph 93, personalization engine 355 can use a score generated by the scoring engine 340 to determine relevance to a user, interest to a given user, based on any specified criteria  ) of said one or more contextual information items as feedback data to improve feature extraction and information selection’  . (Spivack-Paragraph 165, measuring how often they interact in one or both directions via replies, mentions, direct private messages, and reposts, or how often they "like" messages by one another, or click on links in messages that are posted by one another Paragraph 169, automatically boost the visibility or personalization score of messages that are more likely to be relevant to a user or any other given facet/context. In the case of a user, if a user X likes a lot of messages by some author Y, then the engine 370 can learn to make all messages by that author Y more important for user X. Similarly, the engine 370 can learn to boost the personalization score of messages that match various other patterns such as having specific attributes or being relevant to specific interests )

The Applicant presents the following argument(s) [in italics]:
…Spivack doesn’t disclose two of the main elements of the claim, i.e., the analysis of message metadata to generate a set of features and the metadata query to obtain contextual information items related to the metadata, without which the third main element, i.e., determination of relevance of the contextual information items to use for annotation of the electronic message, cannot be performed....
The Examiner respectfully disagrees with the Applicant. 
Spivack disclosed (re. Claim 1) analysis of message metadata to generate a set of features (Spivack-Figure 3,Paragraph 65, message analysis engine 330, Paragraph 77, each message, detect language tokens (e.g. semi-colons, comma's, whitespaces, others, etc.) and identify social network tokens (e.g., hash tags, @ tags, + tags, or other tags, URLs/URIs, usernames, emoticons, micro-syntax, etc.). 3) For each message, assign part-of-speech tags to words using, for example, a dictionary (e.g. noun, adjective, verb, pronoun, unknown). 4) Collect nouns, pronouns and/or unknown words from all messages and take the most frequently occurring N words)   
Spivack disclosed (re. Claim 1) metadata query to obtain contextual information items related to the metadata (Davis-Paragraph 4, searching for social data, spatial data, temporal data and logical data pertaining to the intended recipient and the extracted logical data , Spivack-Paragraph 214, node side 606 coupled to the server side 604, each of which able to query one or more of the online media services (e.g., Facebook, Linkedin, Twitter, Quora, Yammer, etc.) )   
Spivack disclosed (re. Claim 1) determination of relevance of the contextual information items to use for annotation of the electronic message (Spivack- Paragraph 178, automatically annotating messages (e.g., by the auto-annotator 366) with metadata when the messages match specific patterns--such as originating from specific URLs or URL fragments, containing specific keywords, being posted or authored by specific parties, containing specific strings , Figure 3,Paragraph 196, recommendation engine 368 can, using the output of the annotation manger 264, the machine learning engine 370, and/or the influence enhancement engine 375 and make the appropriate recommendations to a user, entity, or any other party or representative accessing the services/features of the host server 300)


The Applicant presents the following argument(s) [in italics]:
… Aside from the fact that Spivack was already deemed not to disclose these elements, the passage cited in the Office Action is not an analysis of message metadata of an electronic message to generate a set of features, as in the claims, but instead is an analysis of message content across multiple messages. ...
The Examiner respectfully disagrees with the Applicant. 
The Examiner notes wherein the Spivack message analysis engine is extracting portions of the message content, said content being equivalent to message metadata, and generating features such as language tokens and social network tokens.
(Spivack-Figure 3,Paragraph 65, message analysis engine 330, Paragraph 77, each message, detect language tokens (e.g. semi-colons, comma's, whitespaces, others, etc.) and identify social network tokens (e.g., hash tags, @ tags, + tags, or other tags, URLs/URIs, usernames, emoticons, micro-syntax, etc.). 3) For each message, assign part-of-speech tags to words using, for example, a dictionary (e.g. noun, adjective, verb, pronoun, unknown). 4) Collect nouns, pronouns and/or unknown words from all messages and take the most frequently occurring N words)   
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., analysis of message metadata wherein the metadata is separate from the content of the message) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


The Applicant presents the following argument(s) [in italics]:
… even though Zhang includes the term “n-grams” from the perspective, say, of a keyword search, Zhang is really non-analogous art … Zhang raises the question of whether the rejection relies on impermissible hindsight both with regard to Zhang and more generally with regard to the other cited references...
The Examiner respectfully disagrees with the Applicant. 
Spivack,Davis and Zhang are analogous art because they present concepts and practices regarding augmenting messages with contextual information.  At the time of the invention it would have been obvious to combine Zhang into Spivack-Davis-Goldsmith.  The motivation for said combination would have been to enable considering each 2-gram, 3-gram, 4-gram, etc. in a single pass in a distributed computing framework without invoking multiple partition/sort procedures.(Zhang-Paragraph 6)

  

Priority
	 The effective date of the claims described in this application is July 29, 2015.

  Terminal Disclaimer
The terminal disclaimer filed on 11/29/2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9628419 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1-3,6-12,15-17,19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack (US Publication 2012/0278164) further in view of Davis (US Publication 2009/0177745) further in view of Goldsmith (US Publication 2014/0188541) further in view of Zhang (US Publication 2013/0339000) further in view of what was well-known in the networking art.
In regard to Claim 1
 	Spivack Figure 3A, Figure 3C,Paragraph 46-47 disclosed automated mechanisms which can reveal correlations between data streams. Message/content analytics can also be used in generating unique user interfaces and UI features useful for displaying trends or popular topics/types/people/content in a certain geographical locale. 
 	Spivack Paragraph 202 disclosed each user has a rich interest profile generated by     the analytics generator comprising their interests, their social relationships, the degree to which they trust other people on various topics, the degree to which other people trust them on various topics, their social influence, their demographics, the sites they are interested in, the content and products they are interested in, statistics about the people they repost or reply to or who repost or reply to them, the people they are interested in, their present geo-location and path, as well as other locations they are interested in, etc.
 	Spivack Paragraph 252 disclosed wherein activities of the user at the social media sites occurring in real time or near real time are detected. In process 808, the online identity of the user in real time or near real time is optimized and updated in real time or near real time. This allows the content to be targeted based on what the user is sending messages about or what the user is posting or tweeting about, searching for, viewing, browsing, etc. The content is targeted further based on geographical locale of the user, for example as determined from user check-ins or other location sensitive devices or location based services.
 	Spivack disclosed (re. Claim 1) a system for annotation of electronic messages with contextual information comprising: 	a computer system comprising at least one processor, at least one tangible memory device, and at least one network interface; (Spivack-figure 1, host server)  	an interface to one or more contextual information sources that communicates over one or more of said at least one network interface;(Spivack-Figure 36-37, user interface engine 350) a processor configured to: (Spivack-Figure 3a,Paragraph 93, messages can be filtered by the filtering engine 356 ) 
 	receive an electronic message on one or more of said at least one network interface, said electronic message comprising message content and message metadata (Spivack-Figure 3,Paragraph 65, message analysis engine 330, Paragraph 77, each message, detect language tokens (e.g. semi-colons, comma's, whitespaces, others, etc.) and identify social network tokens (e.g., hash tags, @ tags, + tags, or other tags, URLs/URIs, usernames, emoticons, micro-syntax, etc.). 3) For each message, assign part-of-speech tags to words using, for example, a dictionary (e.g. noun, adjective, verb, pronoun, unknown). 4) Collect nouns, pronouns and/or unknown words from all messages and take the most frequently occurring N words)   
  	
 	perform a metadata query against the one or more contextual information sources, (Davis-Paragraph 4, searching for social data, spatial data, temporal data and logical data pertaining to the intended recipient and the extracted logical data , Spivack-Paragraph 214, node side 606 coupled to the server side 604, each of which able to query one or more of the online media services (e.g., Facebook, Linkedin, Twitter, Quora, Yammer, etc.) )   and returns one or more contextual information items related to said metadata  ( Spivack- Paragraph 229, customize media content/messages or activities from one or more media sources (e.g., social media sites or platforms)   
	   ‘transform said electronic message by adding said top-ranked subset of contextual information items to said message content of said electronic message to create an annotated electronic message (Spivack-Paragraph 178, automatically annotating messages (e.g., by the auto-annotator 366) with metadata when the messages match specific patterns--such as originating from specific URLs or URL fragments, containing specific keywords, being posted or authored by specific parties, containing specific strings ) , said annotated electronic message provides relevant data to aid a recipient in at least one of utilizing said electronic message, understanding a meaning of said electronic message, and responding to said electronic message ’  (Spivack- Figure 3,Paragraph 196, recommendation engine 368 can, using the output of the annotation manger 264, the machine learning engine 370, and/or the influence enhancement engine 375 and make the appropriate recommendations to a user, entity, or any other party or representative accessing the services/features of the host server 300) 
 	‘accept input from said one or more recipients as direct user feedback that allows users to indicate or rate a usefulness or relevance (Spivack-Paragraph 93, personalization engine 355 can use a score generated by the scoring engine 340 to determine relevance to a user, interest to a given user, based on any specified criteria  ) of said one or more contextual information items as feedback data to improve feature extraction and information selection’  . (Spivack-Paragraph 165, measuring how often they interact in one or both directions via replies, mentions, direct private messages, and reposts, or how often they "like" messages by one another, or click on links in messages that are posted by one another Paragraph 169, automatically boost the visibility or personalization score of messages that are more likely to be relevant to a user or any other given facet/context. In the case of a user, if a user X likes a lot of messages by some author Y, then the engine 370 can learn to make all messages by that author Y more important for user X. Similarly, the engine 370 can learn to boost the personalization score of messages that match various other patterns such as having specific attributes or being relevant to specific interests )
 	    ‘track whether and how said one or more recipients utilize said one or more contextual information items of said electronic messages that is annotated as feedback’. (Spivack-Paragraph 165, measuring how often they interact in one or both directions via replies, mentions, direct private messages, and reposts, or how often they "like" messages by one another, or click on links in messages that are posted by one another, Paragraph 169, automatically boost the visibility or personalization score of messages that are more likely to be relevant to a user or any other given facet/context. In the case of a user, if a user X likes a lot of messages by some author Y, then the engine 370 can learn to make all messages by that author Y more important for user X. Similarly, the engine 370 can learn to boost the personalization score of messages that match various other patterns such as having specific attributes or being relevant to specific interests)
	Spivack Paragraph 59 disclosed wherein users 216A-N and 217 can be destinations/origins of any message/content or be the originator/recipient on an action performed on a message/content.
 	 While Spivack substantially disclose the claimed invention Spivack did not disclose (re. Claim 1)  a message input module configured to receive an electronic message on one or more of said at least one network interface.
 	While Spivack substantially disclose the claimed invention Spivack did not disclose (re. Claim 1)  a message output module coupled to said message annotation module, wherein said message output module transmits said annotated electronic message on one or more of said at least one network interface to at least said one or more recipients.  
 	While Spivack substantially disclose the claimed invention Spivack did not disclose (re. Claim 1)  ‘perform a metadata query against an external search engine, wherein said metadata query is directed towards a private or public database and returns one or more contextual information items related to said metadata’. 
 	
 	While Spivack substantially disclose the claimed invention Spivack did not disclose (re. Claim 1)  analyze said message metadata of said electronic message and generate a set of features associated with said message metadata, wherein said set of features comprises a frequency distribution of n-grams appearing in said message metadata, wherein the length of each of said n-grams is between a minimum n-gram length and a maximum n-gram length.
 	Davis Paragraph 100,Figure 7B disclosed wherein message enhancement manager 708 combines the matched content and the message IO output from the identification engine 706 for delivery to the recipient. The W4 engine 700 further includes the message delivery manager 704 that controls the delivery of messages.
 	Davis disclosed (re. Claim 1)  a message input module configured to receive an electronic message on one or more of said at least one network interface. (Davis-Figure 7B, Paragraph 94,   message intake manager 702 that is adapted to receive messages and their associated delivery conditions from senders) 
 	Davis disclosed (re. Claim 1) a message output module coupled to said message annotation module, (Davis- Davis Paragraph 100,Figure 7B , message delivery manager 704 coupled with the message enhancement manager 708)   wherein said message output module transmits said annotated electronic message on one or more of said at least one network interface to at least said one or more recipients. (Davis-Figure 11, Paragraph 137-Paragraph 140, Based on the parsed content and intended recipients,  the W4 COMN would extract information related to the recipients and the subject such that recipient one would received an invitation to dine at Nobu that also included information about the restaurant's extensive sake menu, including links to various types of sake featured in the menu, along with pricing.  A map to the location of the restaurant could also be included, and a link to obtain directions from the recipient's home, given that recipient one is a known RWE on the W4 COMN.  The W4 COMN could, in analyzing information about recipient one, identify the time of the intended dinner meeting as occurring during a time where recipient one is normally at work, and alternatively provide directions from recipient one's work location )  
 	Spivack and Davis are analogous art because they present concepts and practices regarding augmenting message with contextual information.  At the time of the invention it would have been obvious to combine Davis into Spivack.  The motivation for said combination would have been to enable a recipient-specific message based on the information known regarding each RWE sender and recipient,  such that a message sent by a first RWE sender would appear differently when received by each RWE recipient, based upon information known to the W4 COMN and utilized to augment each message passed through the W4 COMN to each intended RWE recipient. (Davis-Paragraph 136) 
 	While Spivack-Davis substantially disclose the claimed invention Spivack-Davis did not disclose (re. Claim 1)  ‘perform a metadata query against an external search engine, wherein said metadata query is directed towards a private or public database and returns one or more contextual information items related to said metadata’.
 	While Spivack-Davis substantially disclose the claimed invention Spivack-Davis did not disclose (re. Claim 1)  analyze said message metadata of said electronic message and generate a set of features associated with said message metadata, wherein said set of features comprises a frequency distribution of n-grams appearing in said message metadata, wherein the length of each of said n-grams is between a minimum n-gram length and a maximum n-gram length.
 	Goldsmith Paragraph 81 disclosed public data systems /public data sources such as the Google.TM. search engine, Google+.TM., Facebook.TM., LinkedIn.TM., the Bing.TM. search engine, travel sites (sites herein may include databases), airline sites, sunrise/sunset calculation sites, Wikipedia.TM. or other general data sources. Goldsmith Paragraph 93-94 disclosed wherein the user may be asked to rate or categorize the type of response in order to populate such a database. Automated analysis or modeling may be done to rate or categorize the type of response. The utility of the response may be measured by the way the user utilizes or interacts with it.  Users may also "vote" or rank the quality of system performance in order to provide additional guidance for the system to adjust its rating system and behavior. 

	Goldsmith disclosed (re. Claim 1)  ‘perform a metadata query against an external search engine, wherein said metadata query is directed towards a private or public database and returns one or more contextual information items related to said metadata’. (Goldsmith- Paragraph 81, public data systems /public data sources such as the Google.TM. search engine, Google+.TM., Facebook.TM., LinkedIn.TM., the Bing.TM. search engine, travel sites (sites herein may include databases), airline sites, sunrise/sunset calculation sites, Wikipedia.TM. or other general data sources)  

 	Spivack,Davis and Goldsmith are analogous art because they present concepts and practices regarding augmenting message with contextual information.  At the time of the invention it would have been obvious to combine Davis into Spivack.  The motivation for said combination would have been to enable analyzing incoming environmental sensor data or meeting request data, and compare them to stored behaviors to make a behavior determination. Like the environment data analyzer module 112, the intelligent suggestion module may compare observed data to stored behaviors in order to provide suggestions, warnings, notifications, tips, etc. to participants when those participants are using the system. (Goldsmith-Paragraph 53)
 	Spivack-Davis-Goldsmith disclosed (re. Claim 1 ) wherein said set of features comprises a frequency distribution of n-grams appearing in said message metadata  (Spivack-Figure 3,Paragraph 65, message analysis engine 330, Paragraph 77, Collect nouns, pronouns and/or unknown words from all messages and take the most frequently occurring N words) 
 	Spivack-Davis-Goldsmith disclosed   (re. Claim 1)  analyzing said message metadata of said electronic message and generating a set of features associated with said message metadata, (Spivack-Paragraph 178, automatically annotating messages (e.g., by the auto-annotator 366) with metadata when the messages match specific patterns--such as originating from specific URLs or URL fragments, containing specific keywords, being posted or authored by specific parties, containing specific strings )  
 	While Spivack-Davis-Goldsmith substantially disclose the claimed invention Spivack-Davis-Goldsmith did not disclose (re. Claim 1) wherein said set of features comprises n-grams appearing in said message metadata, wherein the length of each of said n-grams is between a minimum n-gram length and a maximum n-gram length.
 	Zhang Paragraph 27 disclosed wherein gram frequency component 106 additionally receives a specification as to lengths of n-grams that are desirably analyzed in the corpus of text 104 received by the gram frequency component 106. 
 	Zhang disclosed (re. Claim 1) wherein said set of features comprises   n-grams appearing in said message metadata, wherein the length of each of said n-grams is between a minimum n-gram length and a maximum n-gram length. .( Zhang-Paragraph 27, gram frequency component 106 additionally receives a specification as to lengths of n-grams that are desirably analyzed in the corpus of text 104 received by the gram frequency component 106) 
 	Spivack,Davis and Zhang are analogous art because they present concepts and practices regarding augmenting messages with contextual information.  At the time of the invention it would have been obvious to combine Zhang into Spivack-Davis-Goldsmith.  The motivation for said combination would have been to enable considering each 2-gram, 3-gram, 4-gram, etc. in a single pass in a distributed computing framework without invoking multiple partition/sort procedures.(Zhang-Paragraph 6) 
 	The Examiner notes that Zhang did not explicitly disclose a minimum length and maximum length. 
 	Official Notice (see MPEP 2144.03) is taken that at the time of the invention it would have been well-known in the networking art to specify a minimum and maximum threshold for selection of processing input.  In the context of the Spivack-Davis-Goldsmith-Zhang, it would have been obvious to specify a minimum n-gram length and a maximum n-gram length in order to avoid loading extraneous and thus unwanted portions of the corpus text. 
 
 	 Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 1) wherein said information selection module is configured to: calculate a relevance score for each of a set of available context information items based on said one or more features associated with said message metadata; (Spivack-Paragraph 87, scoring engine 340 can determine the relevance of any message/piece of content to a given concept /theme/trend/topic/person /place , Paragraph  70, concepts that are listed may be weighted (e.g., by the weighting engine) in accordance with level of relevance or level of interest to the user) rank said set of available context information items based on said relevance score; (Spivack-Paragraph 90, rank the results according to the number of keywords that matched and select the top matching results as similar messages)  and, select a top-ranked subset (Spivack-Paragraph 90, rank the results according to the number of keywords that matched and select the top matching results as similar messages)  of said set of available context information items. (Davis-Figure 11, Paragraph 137-Paragraph 140, Based on the parsed content and intended recipients,  the W4 COMN would extract information related to the recipients and the subject such that recipient one would received an invitation to dine at Nobu that also included information about the restaurant's extensive sake menu, including links to various types of sake featured in the menu, along with pricing.  A map to the location of the restaurant could also be included, and a link to obtain directions from the recipient's home, given that recipient one is a known RWE on the W4 COMN.  The W4 COMN could, in analyzing information about recipient one, identify the time of the intended dinner meeting as occurring during a time where recipient one is normally at work, and alternatively provide directions from recipient one's work location )  

 	In regard to Claim 2 
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 2) wherein said message annotation module attaches said one or more contextual information items to said electronic message .(Spivack-Paragraph 57, the metadata can be extracted or attached to messages/content ) as attachments containing said one or more contextual information items or links or references to said one or more contextual information items. (Spivack-Figure 3,Paragraph 65, message analysis engine 330, Paragraph 77, each message, detect language tokens (e.g. semi-colons, comma's, whitespaces, others, etc.) and identify social network tokens (e.g., hash tags, @ tags, + tags, or other tags, URLs/URIs, usernames, emoticons, micro-syntax.).

	In regard to Claim 3
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 3) wherein said message annotation module inserts said one or more contextual information items or links or references to said one or more contextual information items into said contents of said electronic message.( Spivack-Paragraph 57, Message metadata can be extended by plug-ins as well, enabling additional layers of metadata and functionality to be added to messages ) 
 	 
 	In regard to Claim 6
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 6) wherein said relevance score is a similarity metric or a distance metric (Davis-Paragraph 144, the types of information that may be included in the augmented message are limited only by the potential size constraints of the message to be sent and/or the additional resources that may be available to the network for use in augmented message such as, in the example above, photographs of the restaurant interior, reviews of the restaurant from a variety of sources available either on the network or the worldwide web at large, links to related information such as gas stations or parking lots in close proximity to the restaurant, videos containing interior footage, or, as described above, maps that can be tailored based on known information about the recipient's location at the time of message receipt or at the time of the intended meeting or subject of the message ) between said set of features associated with said message metadata and a corresponding set of features associated with or calculated from each of said available context information items. (Davis-Figure 11, Paragraph 137-Paragraph 140, Based on the parsed content and intended recipients,  the W4 COMN would extract information related to the recipients and the subject such that recipient one would received an invitation to dine at Nobu that also included information about the restaurant's extensive sake menu, including links to various types of sake featured in the menu, along with pricing.  A map to the location of the restaurant could also be included, and a link to obtain directions from the recipient's home, given that recipient one is a known RWE on the W4 COMN.  The W4 COMN could, in analyzing information about recipient one, identify the time of the intended dinner meeting as occurring during a time where recipient one is normally at work, and alternatively provide directions from recipient one's work location )
	In regard to Claim 7
 	Spivack disclosed (re. Claim 7), wherein said information selection module is configured to:
 	perform one or more queries against one or more external search engines based on said one or more features;(Spivack-Paragraph 214, node side 606 coupled to the server side 604, each of which able to query one or more of the online media services (e.g., Facebook, Linkedin, Twitter, Quora, Yammer, etc.) ) 
retrieve a set of top-ranked results from said one or more queries; and, wherein said message annotation module annotates said electronic message with said set of top-ranked results. (Spivack-Paragraph 87, scoring engine 340 can determine the relevance of any message/piece of content to a given concept /theme/ trend/topic/ person /place , Paragraph  70, concepts that are listed may be weighted (e.g., by the weighting engine) in accordance with level of relevance or level of interest to the user. )
	In regard to Claim 8
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 8) wherein said set of features comprises said one or more recipients, and other features extracted from said electronic message; (Davis-Paragraph 136, a message sent by a first RWE sender would appear differently when received by each RWE recipient, based upon information known to the W4 COMN and utilized to augment each message passed through the W4 COMN to each intended RWE recipient ) 
 	said one or more contextual information sources comprise access rules that indicate an accessible subset of said contextual information items that each of said one or more recipients is permitted to access; (Spivack-Figure 30-33,Paragraph 55, custom rule sets for use in aggregating personalized or customized message/content streams ) 
 	said information selection module selects a set of contextual information items for each of said one or more recipients from the accessible subset of said contextual information items for that recipient, based on said other features extracted from said electronic message. (Davis-Paragraph 136, a message sent by a first RWE sender would appear differently when received by each RWE recipient, based upon information known to the W4 COMN and utilized to augment each message passed through the W4 COMN to each intended RWE recipient ) 
	In regard to Claim 9
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 9) wherein said feature extraction module categorizes said electronic message or an artifact of said electronic message into one or more classes using a classifier.(Spivack-Paragraph 83, for each meaning of each word, a list of all related categories can be determined and stored) 
	In regard to Claim 10
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 10) wherein said classifier is a probabilistic classifier, and said message annotation module annotates said electronic message only if the probability of a correct classification from said probabilistic classifier exceeds a threshold probability. (Davis-Paragraph 71, Each feature may also be modeled with an additional value from 0 to 1 (a certainty value) to represent the probability that the feature is true )
	In regard to Claim 11
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 11) wherein said feature extraction module generates one or more topics associated with said electronic message (Davis-Paragraph 4, message content is analyzed in order to extract logical data comprising a topic of the message ) using a probabilistic topic model. (Davis-Paragraph 71, Each feature may also be modeled with an additional value from 0 to 1 (a certainty value) to represent the probability that the feature is true ) 
	In regard to Claim 12
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 12)   a machine learning module (Spivack-Paragraph 163, machine learning engine 370 can add the person who made the message automatically (even if the user doesn't follow them yet), as well as relevant keywords or patterns in the message such as the URL and tags ) that uses a training set to develop or revise methods for feature extraction and information selection.(Spivack-Paragraph 159, Paragraph 162, rules learning engine ) 
	 
	In regard to Claim 15
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 15)   wherein direct user feedback is used (Spivack-Paragraph 93, personalization engine 355 can use a score generated by the scoring engine 340 to determine relevance to a user, interest to a given user, based on any specified criteria  )  to revise said methods for feature extraction and information selection. (Spivack-Paragraph 196, rule/action sets defining assistants which are use, application, context, and/or user specific, recommended or suggested annotations based on observation of system and/or user actions/behaviors ) 
	In regard to Claim 16
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 16) a search monitoring module (Spivack-Paragraph 71, an activity analyzer 211 which detects various user activities online for use in analyzing user behavior, Paragraph 56, analytics repository 126 which can store analytics or statistical data regarding messages, content, websites, searches, media network activity )  that monitors the information searches of said one or more recipients after they receive said annotated electronic message; and provides data on said information searches to said machine learning module to revise said methods for feature extraction and information selection.
	In regard to Claim 17
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 17) wherein said electronic message contains one or more media items, each comprising one or more images, videos, audio clips, or any combinations thereof; (Spivack-Paragraph 60, messages associated with video content, messages associated audio content, and messages associated photos )  said feature extraction module analyzes said one or more media items to extract one or more segments of said one or more media items that represent one or more objects contained in said one or more media items; (Spivack-Paragraph 243, analyzing user content provided in the online activity at or via the social networking service ,wherein  the user content includes user-submitted content or user-generated content including by way of example one or more of, user profiles, user events, user likes or dislikes, status updates, mentions, feeds, tweets, links, notes, video content, audio content)  and
 	said information selection module compares said one or more segments of said one or more media items to said private or public database (Goldsmith- Paragraph 81, public data systems /public data sources such as the Google.TM. search engine, Google+.TM., Facebook.TM., LinkedIn.TM., the Bing.TM. search engine, travel sites (sites herein may include databases), airline sites, sunrise/sunset calculation sites, Wikipedia.TM. or other general data sources)   to identify said one or more objects and to select contextual information about said one or more objects.(Spivack-Paragraph 97, Videos liked by user x ) 
	In regard to Claim 19
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 19) wherein said feature extraction module extracts or derives one or more locations from said one or more message metadata; (Davis-Paragraph 108, Using the W4 data, it may be determined that the user associated that email address has multiple proxies on the W4 COMN including   a home address identified by one or more physical location coordinates or addresses ) 
 	said public or private database (Goldsmith- Paragraph 81, public data systems /public data sources such as the Google.TM. search engine, Google+.TM., Facebook.TM., LinkedIn.TM., the Bing.TM. search engine, travel sites (sites herein may include databases), airline sites, sunrise/sunset calculation sites, Wikipedia.TM. or other general data sources)  comprise location-tagged contextual information items; (Davis-Paragraph 144, once a message has been parsed and the recipient's information analyzed, the types of information that may be included in the augmented message include  links to related information such as gas stations or parking lots in close proximity to the restaurant  , Goldsmith- Paragraph 140, database of global guidance and travel  is updated in realtime utilizing GPS or other geolocation mechanisms)  and,
 	said information selection module selects a set of said location-tagged contextual information items with location-tags that are equal to or in proximity to said one or more locations. (Davis-Paragraph 144, once a message has been parsed and the recipient's information analyzed, the types of information that may be included in the augmented message include links to related information such as gas stations or parking lots in close proximity to the restaurant  )
	In regard to Claim 20
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 20) wherein said derives one or more locations from said one or more message metadata comprises obtain the location of one or more of said one or more senders or of said one or more receivers from one or more of location configuration information describing usual or standard locations for one or more of said one or more senders or of said one or more receivers; (Davis-Paragraph 144, maps that can be tailored based on known information about the recipient's location at the time of message receipt or at the time of the intended meeting or subject of the message )
 	current sender location information describing the location of said one or more senders at the time said electronic message is composed or sent; 
 	current receiver location information describing the location of said one or more receivers at the time said annotated electronic message is received or read. (Davis-Paragraph 144, maps that can be tailored based on known information about the recipient's location at the time of message receipt or at the time of the intended meeting or subject of the message )
 	In regard to Claim 21
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 21) wherein the metadata query is performed against an external search engine. (Goldsmith- Paragraph 81, public data systems /public data sources such as the Google.TM. search engine, Google+.TM., Facebook.TM., LinkedIn.TM., the Bing.TM. search engine, travel sites (sites herein may include databases), airline sites, sunrise/sunset calculation sites, Wikipedia.TM. or other general data sources)  
 	In regard to Claim 22
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 22) wherein said relevance score is based on similarity between the frequency distribution of n-grams appearing in said message metadata and the frequency distribution of n-grams appearing in each of the available contextual information items.(Spivack-Paragraph 77, Collect nouns, pronouns and/or unknown words from all messages and take the most frequently occurring N words ) 
 	In regard to Claim 23
 	Spivack-Davis-Goldsmith-Zhang disclosed (re. Claim 23) wherein said relevance score is further based on tracked and direct user feedback obtained from at least one prior annotated electronic message.(Spivack-Paragraph 77, Retrieve messages acted on (e.g., written, liked, commented, etc.) by user X )  


Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack (US Publication 2012/0278164) further in view of Davis (US Publication 2009/0177745) further in view of Goldsmith (US Publication 2014/0188541) further in view of Zhang (US Publication 2013/0339000) further in view of Leedburg (US Publication 2009/0292785).
In regard to Claim 18
 	While Spivack-Davis-Goldsmith-Zhang substantially disclosed the claimed invention Spivack-Davis-Goldsmith-Zhang did disclosed (re. Claim 18) wherein said electronic message contains medical information related to a medical or legal case; and, said information selection module selects information on other cases similar to said medical or legal case. 
 	Leedburg Paragraph 28 disclosed communications engine 102 generates contextual attributes automatically, for example, by processing information from external sources, such as aircraft position information from a radar tracking system. In further embodiments, the communications engine 102 generates communications attributes by parsing user messages to identify keywords, such as suspect descriptions from one or more user-reported sightings. In still other embodiments, users may provide the contextual and/or communications attributes. For example, users may provide a patient's vital statistics and/or a topic of interest, such as a particular patient treatment to learn about any side-effects.
 	Leedburg Paragraph 31 disclosed wherein contextual attributes as may include the patient's condition, length of stay at the hospital, any prior complications, history/progress of the patient's disease, etc., and communications attributes as may include content from the nurse's messages inquiring about a particular Alzheimer's treatment, AZT. The second user filter may describe a medical researcher who helped develop and test AZT and is identified as an AZT expert.
 	Leedburg disclosed (re. Claim 18) wherein said electronic message contains medical information related to a medical or legal case; and, said information selection module selects information on other cases similar to said medical or legal case. (Leedburg- Paragraph 31 , contextual attributes as may include the patient's condition, length of stay at the hospital, any prior complications, history/progress of the patient's disease, etc., and communications attributes as may include content from the nurse's messages inquiring about a particular Alzheimer's treatment, AZT. The second user filter may describe a medical researcher who helped develop and test AZT and is identified as an AZT expert ) 
 	Spivack,Davis and Leedburg are analogous art because they present concepts and practices regarding augmenting messages with contextual information.  At the time of the invention it would have been obvious to combine Leedburg into Spivack-Davis-Goldsmith-Zhang.  The motivation for said combination would have been to improve collaboration and information-sharing among various stake holders in a dynamic environment, such as joint responders, medical staff, law enforcement officials, military command-and-control personnel, dispatchers, etc. Such presence information and awareness of other users can serve to mitigate the consequences of an event and result in improved event outcome. (Leedburg-Paragraph 10) 
 	 
Conclusion

Examiner’s Note:  In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

   Doulton figure 5 Paragraph 236-237 disclosed wherein links are incorporated into the message, with the address `20E & 9th St` in the body of the message being selectable to call up the map browser, showing that address. Likewise, the word `cava` in the body of the message is selectable, to call up a browser with places where this wine can be bought and which (optionally) are near the parsed destination address. In this example, the user can be presented with options for buying a bottle of Cava that are on the planned route, rather than anywhere in their locality, optimising the relevance and therefore value of the implicit search result.
Kaul Paragraph 66 disclosed wherein module 715 locates supplemental information about the named entity. Continuing the previous example, the module 715 may engage the database 714 or the web browser 718 to locate information about hot dogs, such as nearby restaurants that offer this food on their menus, a WIKIPEDIA page that describes hot dogs, or advertising by hot dog makers. The server system 71 may be provided with various application programming interfaces (APIs) that can retrieve this information from knowledgeable sources. APIs may provide, for instance, access to a web document, the WIKIPEDIA web site or other repositories of information such as DBPEDIA, a search suggestion for a web search engine such as GOOGLE, movie listings such as those found at NETFLIX or movie information found at IMDB, sports scores at ESPN, listings for local businesses through the YELLOW PAGES, weather information, product information, audiovisual presentation such as POWERPOINT presentations, advertising, or other sources of supplemental information.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREG C BENGZON/Primary Examiner, Art Unit 2444